Citation Nr: 0835359	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  01-04 117	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residual 
disabilities of VA coronary artery bypass grafting surgery in 
November 1998, claimed as adult respiratory distress syndrome 
with tracheotomy, atrial fibrillation, amputation of toes of 
the right foot, neuropathy of the left leg, and residuals of 
peripheral embolization of the left popliteal artery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from August 1954 to April 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The September 2000 rating decision also denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for glaucoma of the left eye.  In a November 
2000 letter, the veteran wrote to the RO and requested that 
his claim for compensation for an eye disability pursuant to 
38 U.S.C.A. § 1151 be withdrawn.  Accordingly, only the issue 
listed on the title page of this decision is in appellate 
status before the Board.

In November 2000, the veteran and his wife testified at a 
hearing before the RO.  In November 2001, the veteran and his 
wife testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of those 
proceedings are of record.  

This case was previously before the Board in July 2003 and 
March 2004, when it was remanded for additional development.  
This case was also the subject of a Board decision dated June 
1, 2007, which is vacated herein below.

On June 25, 2007, the veteran's widow filed pro se, in the 
name of her deceased husband, a Notice of Appeal (NOA) from 
the June 2007 Board decision with the United States Court of 
Appeals for Veterans Claims (Court).  On November 8, 2007, 
the Court ordered the veteran's widow to show cause why her 
appeal should not be dismissed.  She did not file a response 
to the Court's order, nor otherwise filed a motion for 
substitution.  The Court issued a Memorandum Decision dated 
January 8, 2008 wherein it "SET ASIDE" the June 2007 
decision of the Board (noting the veteran's death), and 
dismissed the appeal of the veteran's widow.  In the 
Memorandum Decision, the Court cited Pekular v. Mansfield, 21 
Vet App 495 (2007), full-Court consideration denied, 22 Vet 
App 7 (2007), for the holding that substitution for a 
deceased veteran in a disability compensation appeal is 
generally not appropriate unless briefing has been completed 
or a waiver of the right to do so has been filed prior to the 
appellant's death. 


FINDINGS OF FACT

1.  On September 17, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the appellant died on March [redacted], 2007.

2.  By a decision dated June 1, 2007, prior to notification 
of the veteran's death, the Board issued a decision which 
denied the issue on appeal.


CONCLUSIONS OF LAW

1.  The June 1, 2007 Board decision which denied entitlement 
to compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residual disabilities of VA 
coronary artery bypass grafting surgery in November 1998, 
claimed as adult respiratory distress syndrome with 
tracheotomy, atrial fibrillation, amputation of toes of the 
right foot, neuropathy of the left leg, and residuals of 
peripheral embolization of the left popliteal artery, is 
vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904(a) (2007).

2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The veteran died on March [redacted], 2007.  By a decision dated June 
1, 2007, subsequent to the veteran's death, but prior to the 
Board's receipt of notification of the veteran's death, the 
Board issued a decision which denied the issue on appeal.  As 
a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, the 
veteran's appeal became moot by virtue of his death, and the 
Board lacked jurisdiction to consider the appeal on the 
merits when it entered the June 1, 2007 decision.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

The Board may vacate an appellate decision at any time on the 
Board's own motion when there exists an absence of due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2007).  Here, the Court "SET ASIDE" the 
Board's June 2007 decision, finding that when a veteran dies 
while an appeal of the denial by the Board is pending, the 
appropriate remedy generally is to vacate the Board decision 
from which the appeal was taken and to dismiss the appeal.  
See Landicho v. Brown, 7 Vet. App. 42, 54 (1994); see also 
Padgett v. Nicholson, 473 F.3d 1364, 1369 (Fed. Cir. 2007).  
Therefore, the Board finds that its decision of June 1, 2007, 
failed to provide due process under the law.

Accordingly, the June 1, 2007 Board decision is vacated.



Death Dismissal

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The June 1, 2007 Board decision, which denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residual disabilities of VA 
coronary artery bypass grafting surgery in November 1998, 
claimed as adult respiratory distress syndrome with 
tracheotomy, atrial fibrillation, amputation of toes of the 
right foot, neuropathy of the left leg, and residuals of 
peripheral embolization of the left popliteal artery, is 
vacated.

The veteran's appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


